DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed July 9, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-8, 16, 21-22, 24-25 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad (US Pat No. 4,668,956) in view of Veto et al. (US 2018/0229863 A1) and Clum et al. (US 2017/0159447 A1).
Regarding claim 1, Mahnad teaches an antenna device (see Fig. 1) comprising: 
a cavity structure (cylindrical cup 10) having a floor portion (bottom section 12) and a perimeter wall portion (wall 14 connected to bottom section 12)  connected to the floor portion, and 
a dipole structure (structure including dipole 28 and 30 with mechanically and electrically connected to the outer conductors 18a and 18b in Fig. 3, see col. 4, lines 6-10) and extending upward from a center region of the floor portion inside the cavity structure (28, 30, 18a and 18b being at a center region in the cup extending from the bottom section 12),
where the wall portion includes a mesh having a rectangular shaped openings (wall 14 made of conductive wire mesh where the wires are spaced at predetermined intervals, i.e. the size of opening between wires, determined by the wavelength of the signal, see col. 2, lines 23-
but does not teach the specifics of the cavity structure and dipole structure being additively manufactured along a build axis perpendicular to the floor portion of the cavity structure, wherein the wall portion includes a mesh having diamond shaped openings, each side of each diamond shaped opening forming an angle of less than approximately 50 degrees with the build axis, and wherein the mesh of the wall portion is additively manufactured without secondary supports.
However, Fig. 1 of Veto et al. teaches a structure including a wall having a diamond shaped openings each side of side of diamond shaped opening (14) forming an angle less than approximately 50 degrees with a build axis (the angle between a vertical axis connecting 74 and 76 and one side of 14 in Fig. 1 is less than 50 degrees) and the mesh of the wall portion being additively manufactured (see Abstract) for the purpose of improving rigidity of the structure (see para [0002]). 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the rectangular shape mesh wall of Mahnad with the diamond shaped mesh wall built using additively manufacturing process of Veto et al. since it would improve the structure strength.
Regarding manufacturing of the cavity structure which includes the wall portion as well as a floor portion and the dipole structure located within the wall portion, Clum et al. teaches 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to a person ordinary skill in the art to manufacture the antenna device having a cavity structure having a floor portion and dipole structure of Mahnad modified by Veto et al. utilizing an additively manufacturing process of Clum et al. where a wall as well as an internal structure within the wall are manufactured as a matter of design.
Regarding claim 3, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein the wall portion is circular (the wall of the cylindrical cup 10 of Mahnad is circular from the top view).
Regarding claim 7, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein substantially the entire wall portion is formed of a printed mesh (Veto et al. teaches the entire wall structure shown in Fig. 1 being additively manufactured for rigidity, see para [0002]).
Regarding claim 8, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein the dipole structure has a triangular shaped opening (28 and 30 of Mahnad include a triangle shaped opening as shown in Fig. 1).
Regarding claim 26, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein the cavity structure and dipole structure are additively manufactured as a single piece (Veto et al. teaches the entire wall structure shown in Fig. 1 being additively manufactured for rigidity, see para [0002]).

Regarding claim 27, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein the dipole structure includes a planar pole structure (28 and 30 being diametrically in the same plane and pole structure 18a and 18b of Mahnad being parallel with the vertical axis defined in Veto et al.) parallel the build axis.
Regarding claim 28, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein the dipole structure includes a planar pole structure perpendicular to the floor portion of the cavity structure (28 and 30 being diametrically in the same plane and pole structure 18a and 18c of Mahnad being perpendicular to floor portion 12).
Regarding claim 29, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein the dipole structure includes multiple poles (18a and 18b of Mahnad), each having a lower edge surface forming an angle of approximately 45 degrees or less with the build axis (18a and 18b being parallel with the vertical axis makes  approximately almost 0 angle with the vertical axis,  which is less than 45 degrees).
Regarding claim 30, Mahnad in view of Veto et al. and Clum et al. teaches the antenna device of claim 1, wherein the dipole structure includes multiple poles (18a and 18b), each pole including a mesh (meshes 30 and 28 with small openings of Mahnad compared to the wall openings 14), the meshes of the poles including openings smaller than the diamond shaped openings of the mesh of the wall portion.
Regarding claim 16, Mahnad teaches a cavity antenna device (see Fig. 1) comprising: 
a cavity structure (cylindrical cup 10) having a floor portion (bottom section 12) and a perimeter wall portion (wall 14 connected to bottom section 12), and 

where the cavity structure includes a mesh having a rectangular shaped openings (wall 14 made of conductive wire mesh where the wires are spaced at predetermined intervals, i.e. the size of opening between wires, determined by the wavelength of the signal, see col. 2, lines 23-30),
but does not teach the specifics of a method of manufacturing the cavity antenna using printing the cavity structure and dipole structure along a build axis perpendicular to the floor portion of the cavity structure, wherein the wall portion includes a mesh having diamond shaped openings, each side of each diamond shaped opening forming an angle of less than approximately 50 degrees with the build axis.
However, Fig. 1 of Veto et al. teaches a structure including a wall having a diamond shaped openings each side of side of diamond shaped opening (14) forming an angle less than approximately 50 degrees with a build axis (the angle between a vertical axis connecting 74 and 76 and one side of 14 in Fig. 1 is less than 50 degrees) and the mesh of the wall portion printing (additively manufactured, see Abstract) for the purpose of improving rigidity of the structure (see para [0002]). 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the rectangular shape mesh wall of 
Regarding printing of the cavity structure which includes the wall portion as well as a floor portion and the dipole structure, Clum et al. teaches printing (additively manufacturing) a structure a wall as well as a structure within the wall using additive manufacturing process (see Fig. 3, and para [0020] - [0023]).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to a person ordinary skill in the art to print the antenna device having a cavity structure having a floor portion and dipole structure of Mahnad modified by Veto et al. utilizing an additively manufacturing process of Clum et al. where a wall as well as an internal structure within the wall are manufactured as a matter of design.
Regarding claim 21, Mahnad in view of Veto et al. and Clum et al. teaches the method of claim 16, wherein printing the cavity structure comprises: 
printing the floor portion of the cavity structure (additively manufacturing includes the floor of Fig. 3 of Clum et al.); and 
printing the perimeter wall of the cavity structure to extend up from the floor portion and enclose an area of the floor portion (wall of Fig. 3 of Clum et al.)
Regarding claim 22, Mahnad in view of Veto et al. and Clum et al. teaches the method of claim 16, wherein printing the cavity structure comprises printing the mesh (Fig. 1 of Mahnad includes perimeter mesh wall and floor portion) to comprise at least some of the perimeter wall and/or some of the floor portion.
Regarding claim 24, Mahnad in view of Veto et al. and Clum et al. teaches the method of claim 16, wherein printing the dipole structure comprises printing a mesh to comprise some or all of the dipole structure (Clum et al. includes additively manufacturing the wall as well as structure inside, see Fig. 3).
Regarding claim 25, Mahnad in view of Veto et al. and Clum et al. teaches the method of claim 16, wherein printing the dipole structure comprises printing a mesh to comprise a single opening in each pole of the dipole structure (Mahnad includes the dipole structure having planar meshes 28 and 30 and connected poles 18a and 18b, where the manufacturing process disclosed by Clum et al. is utilized). 

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad in view of Clum et al. (US 2017/0159447 A1).
Regarding claim 10, Mahnad teaches an antenna device (see Fig. 1) comprising: 
a cup structure (cylindrical cup 10) having a floor portion (bottom section 12) and a perimeter wall portion (wall 14 connected to bottom section 12)  connected to the floor portion, and 
a dipole structure (structure including dipole 28 and 30 with mechanically and electrically connected to the outer conductors 18a and 18b in Fig. 3, see col. 4, lines 6-10) extending upward from the floor portion (28, 30, 18a and 18b being at a center region in the cup extending from the bottom section 12) wherein at least one of the wall portion (wall 14 of Mahnad having meshes formed with wires) or the dipole structure include a mesh (dipole structures 28 and 30 includes meshes formed with wires),
the cup structure and dipole structure being additively manufactured as a single piece.
However, Clum et al. teaches manufacturing a structure a wall as well as a structure within the wall using additively manufacturing process (see Fig. 3, and para [0020] - [0023]).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to a person ordinary skill in the art to manufacture the antenna device having a cavity structure having a floor portion and dipole structure of Mahnad with additively manufacturing process of Clum et al. where a wall as well as an internal structure within the wall are manufactured as a matter of design.
Regarding claim 11, Mahnad in view of Clum et al. teaches the antenna device of claim 10, wherein Mahnad teaches the mesh includes openings (opening defined by wires shown in Fig. 1 of Mahnad) having a maximum dimension sufficiently small relative to an expected radio frequency wavelength to avoid affecting antenna performance (wires spaced at predetermined intervals achieves improved VSWR normalized signal frequency response as shown in Fig. 4, see col. 3, lines 22-39).
Regarding claim 15, Mahnad in view of Clum et al. teaches the antenna device of claim 10 except the thickness of the mesh being between 20 mils to 120 mils.
However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad in view of Clum et al. and further in view of Veto et al..
Regarding claims 13 and 14, Mahnad in view of Clum et al. teaches the antenna device of claim 10, wherein the meshes (wall having an array of mesh and dipole structure having an array of meshes in 28 and 30 of Mahnad defined by wires), 
but does not teach the mesh includes an array of diamond shaped openings. 
However, Fig. 1 of Veto et al. teaches a structure including a wall having an array of diamond shaped openings 14) in the wall (additively manufactured, see Abstract) for the purpose of improving rigidity of the structure (see para [0002]). 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the rectangular shape mesh wall of Mahnad modified with Clum et al. with the diamond shaped mesh wall built using printing process (additively manufacturing process) of Veto et al. since it would improve the structure strength.
Regarding claim 15, Mahnad in view of Clum et al. teaches the antenna device of claim 10 except the thickness of the mesh being between 20 mils to 120 mils.
However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad and Clum et al., and further in view of Lam et al. (US 2018/0083350 A1). 
Regarding claim 12, Mahnad in view of Clum et al. teaches the antenna device of claim 10, wherein the cup structure can be additively manufactured,
but does not teach the specific of the cups structure being comprised of laser sintered metal alloy.
However, Lam et al. teaches the additive manufacturing being specifically Direct Metal Laser Sintering or Fused Deposition Modeling based on devices.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the additive manufacturing process being laser sintered metal alloy of Lam et al. since the application of direct metal laser sintering is one of many ways the additively manufacturing method with the same product.
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. 
The applicant has amended independent claims 1, 10 and 16 after a telephone interview on July 7, 2021. The amendment includes specifying the additive manufacturing along a build axis, a mesh having a diamond shaped opening with a formed angle of less than approximately 50 degrees with the build axis, and manufacturing without secondary support. 
The examiner found two additional new references: Veto et al. teaching a diamond shaped openings manufactured additive process without secondary supports and Clum et al. teaching additively manufacturing the wall as well as a structure within the wall. 
Therefore, the new ground of rejection is made using combination of three references (Mahnad, Veto et al., and Clum et al.) as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844